                 Case 2:20-cr-00090-JCC Document 59 Filed 12/07/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0090-JCC
10                             Plaintiff,                     ORDER SETTING TRIAL DATE
11          v.

12   JOSHUA THOMAS BALES,

13                             Defendant.
14

15          The Court, having thoroughly considered the Government’s motion for a trial
16   continuance (Dkt. No. 22), Defendant’s objection to speedy trial findings (Dkt. No. 41), the
17   relevant record, the parties’ positions as stated at the status conference on December 1, 2020, and
18   the General Orders of the United States District Court for the Western District of Washington
19   addressing measures to reduce the spread and health risks from COVID-19, which are
20   incorporated herein by reference, GRANTS the motion in part and SETS trial for March 1, 2021
21   for the reasons explained herein.
22          Over the past six months, the COVID-19 pandemic has significantly impacted the
23   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20.)
24   Specifically, the pandemic has made it difficult for the Court to obtain an adequate spectrum of
25   jurors to represent a fair cross section of the community, and public health guidance has
26   impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom.


     ORDER SETTING TRIAL DATE
     CR20-0090-JCC
     PAGE - 1
                 Case 2:20-cr-00090-JCC Document 59 Filed 12/07/20 Page 2 of 3




 1   (See generally id.) On March 17, 2020, the Court entered General Order 02-20, closing the

 2   Seattle and Tacoma Courthouses and suspending all jury trials through June 1, 2020. See W.D.

 3   Wash., General Order No. 02-20 (Mar. 17, 2020). Thereafter, the Court entered a serious of

 4   general orders extending the Courthouse closures and suspension of jury trials. The Court’s most

 5   recent General Order continued all criminal trials until at least January 1, 2021, pending further

 6   order of the Chief Judge or of the District Judge presiding over an individual case. See W.D.

 7   Wash., General Order No. 15-20 (Oct. 2, 2020). Since the order was entered, the spread of

 8   COVID-10 has increased significantly. Case counts and hospitalizations have increased locally

 9   and nationwide. This development prompted King County Superior Court to suspend jury trials

10   as of November 20, 2020. See https://www.kingcounty.gov/courts/superior-court.aspx. It also

11   prompted Governor Jay Inslee to issue new statewide restrictions on business operations and

12   social gatherings through at least December 14, 2020. See https://www.governor.wa.gov/sites/

13   default/files/proclamations/proc_20-25.8.pdf. In addition, the alleged victim, a Government

14   witness, is a Chinese citizen who resides in Australia, and there are presently public health

15   advisories and government restrictions on overseas travel that may impact travel to the United

16   States.

17             Accordingly, the Court FINDS that:

18      1. The COVID-19 pandemic has made it difficult and continues to make it difficult for the
19             Court to obtain an adequate spectrum of jurors to represent a fair cross section of the

20             community, which likely makes proceeding with an earlier trial impossible or, at a

21             minimum, would result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

22      2. Public health guidance has impacted and continues to impact the ability of jurors,

23             witnesses, counsel, and Court staff to be present in the courtroom. Therefore, proceeding

24             with an earlier trial would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).

25      3. The ends of justice served by continuing trial to March 1, 2021 outweigh Defendant’s

26             and the public’s interests in a speedy trial under 18 U.S.C. § 3161(h)(7)(A).


     ORDER SETTING TRIAL DATE
     CR20-0090-JCC
     PAGE - 2
              Case 2:20-cr-00090-JCC Document 59 Filed 12/07/20 Page 3 of 3




 1   Accordingly, the Court ORDERS:

 2      1. Trial in this matter is SET for March 1, 2021.

 3      2. Pretrial motions must be filed by February 1, 2021.

 4      3. The period between September 10, 2020, when the Court first vacated the original trial

 5         date due to the impact of COVID-19, and March 1, 2021 is excludable time under the

 6         Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i).

 7         DATED this 7th day of December 2020.




                                                        A
 8

 9

10
                                                        John C. Coughenour
11                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER SETTING TRIAL DATE
     CR20-0090-JCC
     PAGE - 3
